Citation Nr: 9934786	
Decision Date: 12/14/99    Archive Date: 12/16/99

DOCKET NO.  97-21 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for rhinitis.

2.  Entitlement to service connection for bursitis of the 
right hip.

3.  Entitlement to service connection for a diagnosable left 
hip disability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

C. Fetty, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1985 to February 
1992. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston Salem, North Carolina, which among other things, 
denied service connection for rhinitis, and bursitis of the 
right hip.  The veteran submitted a timely notice of 
disagreement with that decision in October 1996, and a 
statement of the case was issued in March 1997.  A hearing at 
which the veteran testified was conducted in April 1997, and 
a supplemental statement of the case was issued in May 1997.  
In July 1997, the veteran submitted a substantive appeal.  

The claim concerning a left hip disability was denied in May 
1997.  The transcript of a hearing conducted at the RO in 
October 1997, is construed as the veteran's notice of 
disagreement with that decision, and a statement of the case 
was issued in December 1997.  A substantive appeal was 
received in January 1998.  

The Board also observes that the veteran appears to be 
seeking entitlement to service connection for symptoms 
resulting from an undiagnosed illness.  Although such a claim 
was denied in a March 1998 rating action, communication from 
the veteran received in April 1998, and from his 
representative in January 1999, suggests he seeks some 
further action in that regard.  This matter, however, has not 
been developed on appeal and is therefore, not properly 
before the Board at this time.  Accordingly, it is referred 
to the RO for appropriate action.  

The claims file reflects that the veteran requested a hearing 
before a traveling member of the Board; however, he later 
opted to testify before a local hearing officer in lieu of a 
travel board hearing.  


FINDING OF FACT

The veteran's assertion that he has rhinitis, right hip 
bursitis, and a diagnosable left hip disability which are 
related to service, is not supported by medical evidence that 
would render the claims for service connection for those 
disabilities plausible under the law.


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim for 
service connection for rhinitis.  38 U.S.C.A. § 5107 (West 
1991).  

2.  The veteran has not submitted a well-grounded claim for 
service connection for bursitis of the right hip.  38 
U.S.C.A. § 5107 (West 1991).

3.  The veteran has not submitted a well-grounded claim for 
service connection for a diagnosable left hip disability.  38 
U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records (SMRs) reflect that he 
had no relevant health problems at the time of his enlistment 
examination in February 1985.  A September 23, 1991 treatment 
report notes complaint of left hip pain for 5 months.  
Examination revealed full range of motion, bilaterally 
symmetric deep tendon reflex, good distal pulse and sensation 
but obvious discomfort on rotation of the hip.  A 
consultation for physical therapy was recommended.  A note 
dated September 28, 1991 notes complaint of left hip pain and 
notes that the veteran needed follow-up consultation for 
physical therapy.  No further mention of any hip condition is 
noted in the SMR's.

In May 1995, the veteran applied for service connection 
benefits, initiating the claims which have become the subject 
of this appeal.  In June 1995, the RO received a VA Persian 
Gulf War examination report dated in December 1994.  The 
report notes that the veteran's chief complaint was severe 
headaches since 1991.  Examination showed that the back and 
extremities had full range of motion.  No other relevant 
abnormalities, except headaches, were noted. 

In June 1995, Cape Fear Valley Medical Center of Fayetteville 
provided treatment records; however, these are negative for 
rhinitis or hip complaints. 

A February 1996 VA general medical examination report notes 
that the veteran reported that in about 1991 he began 
experiencing shoulder paralysis and pain symptoms.  He 
reported that the symptoms usually appeared on arising in the 
morning and went away after two to three hours.  He reported 
right hip pain when ambulating.  He also reported increasing 
frequency of nasal congestion and colds since active service.  
The examiner found marked swelling of the turbinates of both 
nostrils with exudate, erythema, and paleness of nasal 
passages.  Musculoskeletal, neurological, and psychiatric 
examinations were essentially normal.  The general medical 
examination diagnoses included chronic rhinitis, and bursitis 
of the right hip.  There was no diagnosis entered with 
respect to the left hip.  X-rays of the hips were interpreted 
as revealing normal findings.   

In April 1997, the veteran testified before an RO hearing 
officer that he first noticed sinus problems in about 1993.  
He testified that he first notice hip pain just before 
returning from Southwest Asia.  He said that the Army had 
lost many of his SMRs and that he had seen a private doctor 
for his triglycerides and his cholesterol levels.  He 
testified that his shoulders, back, and knees ached and that 
his doctor called it rheumatoid arthritis.  He testified that 
prior to service in Southwest Asia, he ran six miles per day 
and was active in several sports.  He recalled that he 
received a certain vaccination and then had to be 
revaccinated because any record of the first vaccination had 
been lost.  He felt that his immune system had been 
compromised.

In September 1997, the veteran's mother and father reported 
that the veteran was healthy prior to Southwest Asia but 
returned suffering from multiple visible symptoms such as 
joint pain.  

In October 1997, the veteran testified before an RO hearing 
officer that he felt that some of his SMRs were missing.  The 
veteran testified that after returning from Southwest Asia, 
he was put on a running profile because of his hip pain. 
During the hearing, his spouse testified that she had been 
married to the veteran for 14 years.  She also felt that some 
of the veteran's SMRs were missing and also verified that he 
did receive private medical treatment for his conditions.  
She also testified that she noticed his sluggishness after he 
returned from Southwest Asia.  She indicated that she worked 
in the physical therapy field and that she could see some of 
the signs of joint and muscle trouble, vision trouble, 
balance and memory trouble, and headaches.  She stated that 
with the exception of the hip complaint, all the conditions 
noted began after the veteran's return from Southwest Asia.

In October 1997, New Hope Family Medical Center supplied 
private treatment reports that reflect treatment at various 
times.  A July 1997 report notes complaints of pain in the 
hips. 

The RO received a letter in January 1998 from the veteran's 
mother.  She indicated that she observed the veteran to be 
afflicted with many painful symptoms since his return from 
Southwest Asia.

In November 1998, the RO received an additional report from a 
private physician indicating that the veteran was impaired 
and could not perform any lifting nor was his grip strength 
and leg extension greater than 2/5, and that he could not 
squat.  The doctor also reported a number of other 
impairments rendering the veteran unable to dress or feed 
himself at times.  

Also received in November 1998 was a letter from the 
veteran's pastor indicating that the veteran appeared at 
times to be unable to stand.


II.  Legal Analysis

In order to establish service connection for a disability, 
the evidence must show it resulted from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. 
§ 1110, 1137 (West 1991); 38 C.F.R. § 3.303 (1999). 

The threshold legal question with respect to any claim for 
service connection is whether the veteran has met his initial 
burden of submitting evidence to show that the claim is well-
grounded, meaning plausible.  See 38 U.S.C.A. § 5107(a) (West 
1991); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  In 
the absence of a well-grounded claim, there is no duty to 
assist the claimant in developing the facts pertinent to the 
claim, and the claim must fail.  See Slater v. Brown, 9 Vet. 
App. 240, 243 (1996); Gregory v. Brown, 8 Vet. App. 563, 568 
(1996) (en banc); Grivois v. Brown, 6 Vet. App. 136, 140 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

The veteran must generally satisfy three elements for each 
claim for service connection to be well grounded.  First, 
there must be competent evidence of a current disability (a 
medical diagnosis).  Second, there must be evidence of 
incurrence or aggravation of a disease or injury in service 
(medical evidence or, in some circumstances, lay evidence).  
Last, there must be evidence of a nexus or relationship 
between the in-service injury or disease and the current 
disorder, as shown by medical evidence.  See Epps v. Gober, 
126 F.3d 1464, 1468 (1997).  The nexus requirement may be 
satisfied by evidence that a chronic disease subject to 
presumptive service connection manifested itself to a 
compensable degree within the prescribed period.  See 
Traut v. Brown, 6 Vet. App. 495, 497 (1994); Goodsell v. 
Brown, 5 Vet. App. 36, 43 (1993).

In the alternative, the chronicity provisions of 38 C.F.R. 
§ 3.303(b) are applicable where the evidence, regardless of 
its date, shows that a veteran had a chronic condition in 
service, or during an applicable presumption period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the 
Court's case law, lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
well grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is observed during service or during any applicable 
presumption period, if continuity is demonstrated thereafter, 
and if competent evidence relates the present condition to 
that symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  

A.  Rhinitis

Initially, it must be determined whether the veteran has 
submitted evidence of a well-grounded claim for service 
connection for rhinitis.  The veteran has implied that his 
rhinitis was caused by his active service in Southwest Asia.  
The record does show that the veteran has been diagnosed to 
have rhinitis, considered to be the allergic variety.  This 
was first shown, however, in 1996, several years after the 
veteran's separation from service.  Moreover, there is no 
medical evidence linking this disability to the veteran's 
service.  In the absence of medical evidence of a nexus 
between the veteran's current rhinitis and service, the claim 
for service connection for that disability is not well 
grounded.  See Epps, Savage, supra. 

Although the veteran, his spouse, and other lay persons have 
attempted to link rhinitis to active service, they, as 
persons without proper medical training and expertise, are 
not competent to provide probative evidence on a medical 
matter such as the diagnosis or etiology of a claimed medical 
condition.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992).  In this regard, the Board emphasizes that a well-
grounded claim must be supported by competent evidence, not 
merely allegations.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  Although the veteran is competent to offer 
testimony on symptomatology, he himself testified that he did 
not perceive any sinus troubles until 1993.  Because he was 
discharged from active duty in February 1992, this argues 
against continuity of any symptomatology that may have been 
present in service.  The Board notes that the veteran's 
spouse has worked in the physical therapy field; however, she 
has not been shown to possess special knowledge of rhinitis 
or its etiology.  Therefore, she cannot provide competent 
medical evidence of a nexus between active service and 
rhinitis.  

The Board further notes that the veteran has argued that some 
SMRs are missing.  In this case, because the veteran himself 
has reported that his rhinitis did not begin until 1993, a 
more complete set of SMR's would not change this analysis.  
Because a well-grounded claim has not been submitted, VA's 
duty to assist the veteran has not been invoked.  Slater, 
9 Vet. App. at 243 (1996).

B. Bursitis of the Right Hip

As in the analysis above, it must initially be determined 
whether the veteran has submitted evidence of a well-grounded 
claim for service connection for bursitis of the right hip.  
The SMR's do note complaint of left hip pain, but no right 
hip pain.  A private medical report dated in September 1993 
is negative for complaint of hip pain.  A December 1994 
Persian Gulf examination report is negative for any hip 
complaint.  In May 1995, the veteran reported bilateral hip 
pain.  In February 1996, a VA examiner made a diagnosis of 
bursitis of the right hip.  The veteran later testified that 
his hips were painful and were numb at times and that these 
symptoms appeared soon after service in Southwest Asia. 

As with the veteran's rhinitis, right hip bursitis was first 
shown several years after service, and it has not been linked 
by any medical personnel to service.  Under these 
circumstances, the claim for service connection for right hip 
bursitis is not well grounded.  Although the veteran, his 
spouse, and other lay persons have attempted to link right 
hip bursitis to active service, as indicated above, they, as 
persons without proper medical training and expertise, are 
not competent to provide probative evidence on a medical 
matter such as the diagnosis or etiology of a claimed medical 
condition.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992).  Accordingly, because evidence of a well-grounded 
claim has not been submitted, VA's duty to assist the veteran 
has not been invoked, and the claim must be denied.  

C. Diagnosable Left Hip Disability

A brief review of the relevant facts reflects that the 
veteran returned from Southwest Asia in March 1991.  A 
September 1991 treatment report notes a complaint of left hip 
pain for 5 months.  A September 1993 private medical report 
is negative for left hip pain.  A December 1994 Persian Gulf 
examination report does not indicate any complaint of left 
hip pain.  Still later, during a February 1996 VA 
examination, the veteran reported only right hip pain.  X-
rays of the left hip taken in February 1996, were interpreted 
as revealing normal findings.  During 1997 and 1998, the 
veteran and other lay witnesses provided statements to the 
effect that the veteran had joint pain, but there is no 
medical record on which the veteran has been diagnosed to 
have a specific left hip disability.  

In the absence of medical evidence showing the current 
presence of the claimed condition, a diagnosable left hip 
disability, the veteran has failed to satisfy the threshold 
requirement for a well-grounded claim for service connection 
for that disability, as set out in the judicial precedents 
cited above, and as imposed by 38 U.S.C.A. § 5107(a) (West 
1991).  In view of this, there is no duty to assist the 
veteran further in the development of his claim, and the 
Board does not have jurisdiction to adjudicate it.  Boeck v. 
Brown, 6 Vet.App. 14 (1993), Grivois v. Brown, 6 Vet.App. 136 
(1994).  As claims that are not well grounded do not present 
a question of fact or law over which the Board has 
jurisdiction, the claim for service connection for a 
diagnosable left hip disability, must be denied.  




ORDER

1.  Service connection for rhinitis is denied.

2.  Service connection for right hip bursitis is denied.

3.  Service connection for a diagnosable left hip disability 
is denied.  



		
	MICHAEL E. KILCOYNE
	Acting Member, Board of Veterans' Appeals



 

